J-A19018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 PATRICIA L. WINDISCH,                    :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 JERRY A. WINDISCH                        :   No. 255 EDA 2020

             Appeal from the Order Dated December 23, 2019
   In the Court of Common Pleas of Lehigh County Civil Division at No(s):
                              2015-FC-1430


BEFORE: PANELLA, P.J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                    Filed: November 25, 2020

      Patricia Windisch (“Wife”) appeals from the trial court order modifying

the amount of alimony owed to her by Jerry Windisch (“Husband”). Wife claims

the trial court erred in granting the petition to modify, in calculating the new

alimony amount, and in failing to treat as income the debts that Husband

discharged in bankruptcy. We affirm.

      Husband and Wife were married for 40 years before separating in 2015.

They reached a settlement agreement in 2017, in which Husband agreed to

pay Wife alimony for 11½ years and the parties agreed that the alimony

amount would be modifiable upon a “significant change in circumstances”:

         Alimony – or APL will be modifiable based on a significant
         change in circumstances in accordance with the law. And
         upon modification, will be calculated in the manner as APL
         is calculated under the Rules of Civil Procedure, that is, 40
         percent of the difference in the parties’ net incomes. It is
         understood that the parties are both nearing retirement
         age. Husband is 64 and . . . [W]ife is 65. And they will stop
J-A19018-20


         working at some point in the foreseeable future. And that
         would be a basis for modification at that time.

N.T., 9/18/17, at 9. Pursuant to the agreement, Husband assumed sole

responsibility for all unsecured marital debts, totaling $179,297. Id. at 5; Trial

Court Opinion, filed Feb 10, 2020, at 1 n.1 (“Rule 1925(a) Op.”). The parties

were divorced in June 2019, and the divorce decree incorporated the

settlement agreement.

      In May 2019, Husband filed a petition for modification of alimony due to

a substantial and continuing change in income. A divorce master held a

hearing at which Husband testified that he had retired because he had reached

retirement age and his employer was eliminating his position. N.T., 7/31/19,

at 9. He also testified that he had filed for bankruptcy and he would receive a

discharge of the remaining debts he had assumed in the marital settlement,

which amounted to $126,230. Id. at 15-18. However, he said he had paid

down the debts before declaring bankruptcy, and had reaffirmed some debts

after the bankruptcy. Id. at 17-18. In addition, Husband testified that he had

formed a company “to look at opportunities in the future to do something,

although [the business] was primarily set up to help [his girlfriend].” Id. at

19. However, he said the business had not yet generated income. Id. at 29.

      In October 2019, the Master recommended, and the trial court

approved, an order that granted Husband’s petition, and reduced Husband’s

monthly alimony to $370. The Master concluded:

         Excluding the pension-derived income based upon its
         characterization as equitable distribution, the parties’
         respective incomes consist of Social Security benefits. Wife

                                      -2-
J-A19018-20


         receives approximately $1,430.00 per month and Husband
         receives approximately $2,860.00 per month in such
         benefits. The parties then have deductions made for
         Medicare benefits which result in net incomes of
         approximately $2,150.00 for Husband and $1,225.00 for
         Wife. Based upon the parties’ agreement that any
         modification would utilize the formula set forth in the old
         guidelines of forty percent (40%) of the net difference
         between incomes and the fact that the parties’ agreement
         regarding post-divorce alimony was made prior to January
         1, 2019, it is concluded that Husband’s obligation should be
         reduced to $370.00 per month effective June 1, 2019.

Order of Court, filed Oct. 22, 2019, at 1 n.1.

      The Master also addressed the debts Husband had discharged in

bankruptcy:

         Testimony offered by Husband at the time of the Hearing on
         his Petition for Modification of Alimony seemed to lend
         credence to the allegations that he in fact incurred
         numerous expenses for a girlfriend he was involved with
         prior to the parties’ separation. Thus, accepting
         responsibility for debts in place at the time of separation
         was not entirely benevolent on his part. However, the
         parties certainly had truly martial obligations in place at the
         time of separation and Husband assumed sole responsibility
         for payment of same. While Husband in fact filed for
         bankruptcy protection and discharged some of the debts
         following the parties’ agreement, he paid a portion of the
         debts prior to the bankruptcy filing and affirmed another
         portion of the debts so that same in reality survive the
         bankruptcy action.

         Notwithstanding these debt issues, the parties equitably
         divided their assets by agreement at the time of the Hearing
         in September, 2017. In addition to division of assets and
         liabilities, of paramount importance is the fact that Husband
         stated on the record that based upon his age and the status
         of his employment with his company at the time of the
         Hearing, he anticipated a “forced” retirement in the near
         future following that Hearing. Both Husband and Wife were
         nearing retirement age at the time of the Hearing and so


                                      -3-
J-A19018-20


         Wife could have been under no illusions that Husband would
         likely have paid eleven and one-half (11½) years of
         alimony. However, that term was agreed upon by the
         parties in the event Husband continued some form of
         employment in conjunction with further agreement as to
         provision of health insurance coverage for Wife based upon
         such employment.

Id.

      Wife filed exceptions, which the trial court denied. It explained that the

Master “considered the fact that [Husband] filed for bankruptcy protection

which discharged some of the debts that he assumed as part of the parties’

equitably dividing their assets by agreement.” Order, filed Dec. 20, 2019, at

1 n.1. The trial court found Husband’s retirement provided a reasonable basis

for modifying the alimony amount and concluded that the Master appropriately

“determined the amount of alimony due to [Wife] to be $370.00 per month,

based on the parties’ incomes, which properly did not include [Husband’s]

debt discharged in bankruptcy.” Id. The court explained in its Rule 1925(a)

Opinion that in light of the totality of the circumstances, including the fact that

federal tax law does not treat the discharge of indebtedness in bankruptcy as

income, and because the parties agreed to the division of their assets and

liabilities in the settlement agreement, it did not include the Husband’s

discharged debts as income for purposes of calculating alimony. Wife filed a

timely Notice of Appeal.

      Wife raises the following issues:

         A. Did the trial court commit an error of law or abuse of
         discretion in granting [Husband’s] petition for modification



                                       -4-
J-A19018-20


         of alimony as the totality of the circumstances did not justify
         a modification?

         B. Did the trial court commit an error of law or abuse of
         discretion in calculating the modified amount of alimony as
         it failed to consider all relevant factors?

         C. Did the trial court commit an error of law or abuse of
         discretion in calculating the modified amount of alimony as
         it failed to give appropriate consideration to [Husband’s]
         discharge of over $125,000.00 in debt?

Wife’s Br. at 4.

      Wife first argues that the court erred in granting the petition to modify.

She agrees that, pursuant to the agreement, alimony would be modifiable

based on a significant change in circumstances, and that the parties

anticipated Husband’s retirement. However, she argues that Husband’s

retirement should be viewed in light of the totality of the circumstances, and

that the court failed to consider Husband’s discharge of debt in bankruptcy or

his ownership of a joint business with his girlfriend. She argues that, when the

totality of the evidence is considered, including the joint business and

discharged debts, Husband failed to meet his burden to show a significant

change in circumstances that would justify a modification of the alimony

award.

      When interpreting a marital settlement agreement, the trial court is the

sole determiner of facts and absent an abuse of discretion, we will not usurp

the trial court’s fact-finding function. Kraisinger v. Kraisinger, 928 A.2d

333, 339 (Pa.Super. 2007). When reviewing an order interpreting a marital




                                      -5-
J-A19018-20



settlement agreement, we must decide whether the trial court committed an

error of law or abused its discretion. Id.

      Because the parties agreed to an alimony award, 23 Pa.C.S.A. § 3105

governs. Egan v. Egan, 125 A.3d 792, 799 (Pa.Super. 2015). Section 3105

provides that “alimony agreements are ‘not [to] be subject to modification by

the court’ unless the agreement contains ‘a specific provision to the contrary.’”

Rosiecki v. Rosiecki, 231 A.3d 928, 933 (Pa.Super. 2020) (quoting 23

Pa.C.S.A. § 3105(c)).

      Here, Wife agrees that the agreement permitted modification of the

alimony upon a change in circumstances, including Husband’s retirement.

However, she claims the court erred in finding a change in circumstances. In

its Pa.R.A.P. 1925(a) Opinion, the trial court explained that Husband’s

retirement and reduction in income was a significant change in circumstances,

and although Husband had started a consulting business, it had not yet

generated income:

         [T]he evidence established that [Husband] voluntarily
         retired from his employment on May 31, 2019. As a result
         of [Husband’s] retirement, [Husband] began to receive
         Social Security benefits in June 2019 in the amount of
         $2,861.00 per month. Furthermore, although [Husband]
         has a 50% interest in a consulting business, J&L Business
         Consulting, LLC, this venture has not generated any income
         to date. In light of the record evidence, this Court properly
         found that [Husband] was retired and has no other
         significant source of income other than Social Security
         benefits. Consequently, this Court appropriately and legally
         concluded that there was a significant change of
         circumstances which formed the basis for granting the
         petition to modify.


                                      -6-
J-A19018-20



Rule 1925(a) Op. at 4 (footnote omitted).

      The court did not commit an error of law or abuse its discretion. Husband

retired, which constitutes a change in circumstances, and the court

permissibly found that his sole income was now his Social Security benefits.

In so finding, the court considered the totality of the circumstances, including

the marital settlement agreement, Husband’s discharge of some debts in

bankruptcy, and the fact that he had started a business through which he may

perform some work in the future but that had not yet provided him any

income.

      Wife next claims the trial court erred in calculating the modified award

because it did not consider all relevant factors. She notes her arguments on

this issue are the same as her arguments in support of her claim the court

erred in granting modification, that is, the court failed to consider Husband’s

business with his girlfriend and his discharge of debt in bankruptcy.

      23 Pa.C.S.A. § 3701 governs alimony and provides a list of factors a

court should consider when addressing alimony:

          (b) Factors relevant.--In determining whether alimony is
          necessary and in determining the nature, amount, duration
          and manner of payment of alimony, the court shall consider
          all relevant factors, including:

            (1) The relative earnings and earning capacities of the
            parties.

            (2) The ages and the physical, mental and emotional
            conditions of the parties.




                                     -7-
J-A19018-20


          (3) The sources of income of both parties, including,
          but not limited to, medical, retirement, insurance or
          other benefits.

          (4) The expectancies and inheritances of the parties.

          (5) The duration of the marriage.

          (6) The contribution by one party to the education,
          training or increased earning power of the other party.

          (7) The extent to which the earning power, expenses
          or financial obligations of a party will be affected by
          reason of serving as the custodian of a minor child.

          (8) The standard of living of the parties established
          during the marriage.

          (9) The relative education of the parties and the time
          necessary to acquire sufficient education or training to
          enable the party seeking alimony to find appropriate
          employment.

          (10) The relative assets and liabilities of the parties.

          (11) The property brought to the marriage by either
          party.

          (12) The contribution of a spouse as homemaker.

          (13) The relative needs of the parties.

          (14) The marital misconduct of either of the parties
          during the marriage. The marital misconduct of either
          of the parties from the date of final separation shall
          not be considered by the court in its determinations
          relative to alimony, except that the court shall
          consider the abuse of one party by the other party. As
          used in this paragraph, “abuse” shall have the
          meaning given to it under section 6102 (relating to
          definitions).

          (15) The Federal, State and local tax ramifications of
          the alimony award.

          (16) Whether the party seeking alimony lacks
          sufficient property, including, but not limited to,
          property distributed under Chapter 35 (relating to

                                    -8-
J-A19018-20


            property rights), to provide for the party's reasonable
            needs.

            (17) Whether the party seeking alimony is incapable
            of self-support through appropriate employment.

23 Pa.C.S.A. § 3701(b).

      As we explained in the preceding issue, the court properly considered

the totality of the circumstances, and did not abuse its discretion, when

modifying the alimony. We similarly conclude that the court did not abuse its

discretion in calculating the alimony amount. Contrary to Wife’s contentions,

the court considered all relevant factors, including Husband’s new business

and his discharge in bankruptcy. The court simply viewed those factors

differently than Wife contends it should have. However, because the new

business has not generated income yet, and federal law does not treat a

discharge in bankruptcy as income, we cannot say the court abused its

discretion or committed an error of law in setting the new alimony amount.

      In her final claim, Wife claims the trial court erred in failing to consider

the debts Husband discharged in bankruptcy as income. She notes the court

did not consider the discharged debts as income to Husband and did not factor

it into the court’s analysis in modifying alimony. She argues that, although

the Internal Revenue Code states discharged debt is not included in gross

income for federal tax purposes, it does not govern whether it may be included

for purposes of determining an alimony obligation.

      The court concluded it did not err in not including the discharged debt

as income for calculating alimony:



                                      -9-
J-A19018-20


         [Wife] argues that the discharged debt in bankruptcy should
         have been included as income attributable to [Husband] to
         establish the modified amount of alimony. Specifically,
         [Wife] contends that [Husband] should be attributed income
         in the amount of $126,230.00, representing a discharge of
         unsecured debt through a bankruptcy proceeding. This
         argument has no legal merit.

         In the within matter, the evidence established that at the
         time of equitable distribution, [Husband] exonerated [Wife]
         of all unsecured marital debt, namely $179,297.00. Of this
         total debt, [Husband] paid off $53,067.00 prior to filing for
         bankruptcy. In addition, [Husband] affirmed a portion of the
         debts, effectively having those debts survive the bankruptcy
         action. [The trial court] recognize[d] that discharge of
         indebtedness due to insolvency for a Chapter 11
         Bankruptcy, pursuant to Title 11 of the United States Code,
         is not considered income by the Federal Internal Revenue
         Service. [It] found, based on the fact that the parties agreed
         to the division of their assets and liabilities at the time of
         the Settlement Agreement, and that it would be inconsistent
         with federal bankruptcy law to consider the discharge of
         debt to be income, that the discharge of the debt was not
         income for purposes of calculating alimony. In light of the
         totality of the circumstances, [the court] appropriately
         concluded that the discharged debt should not be included
         in the calculation of the alimony obligation.

1925(a) Op. at 4-5.

      Wife claims it was error to apply the federal income tax law in

determining the discharged debt was not income. She notes that federal tax

law is not “the [a]uthority in determining a Party’s income under the Domestic

Relations Code.” Wife’s Br. at 18.

      Wife relies on Darby v. Darby, 686 A.2d 1346 (Pa.Super. 1996). There,

the Court was considering whether a substantial one-time payment that a

father received in settlement of a tort action was properly income for purposes

of determining the amount he owed in child support. Id. at 1348. The father

                                     - 10 -
J-A19018-20



had argued that the court should not consider the settlement as income for

support purposes because federal law did not treat it as income for tax

purposes. We pointed out that the statutory definition of “income” for

purposes of support explicitly included “discharge of indebtedness,” and

explained that tax law was not a basis for overriding that statutory definition:

         We are not persuaded that the tax definitions of income are
         controlling with regard to defining income for purposes of
         support. Tax law contains many preferences and definitions
         for fiscal and other purposes which have no relationship to
         support. We specifically have held that taxable income is not
         the same as net income used to determine support
         obligations. See Flory v. Flory, 364 Pa.Super. 67, 527 A.2d
         155 (1987) (it is actual income and not taxable income
         which constitutes the basis for calculating support).
         Moreover, the support law contains no reference to tax law.
         Accordingly, we reject appellant's assertion that federal or
         Pennsylvania tax treatment of personal injury awards is
         persuasive with respect to classifying money for support
         purposes.

Id. at 1348-49.

      Unlike the court in Darby, here the court was determining an alimony

award, not a child support award, and the statutory definition of “income”

does not govern alimony. That definition appears in 23 Pa.C.S.A. § 4302,

which provides definitions for Chapter 43 of Domestic Relations Code,

“Support Matters Generally.” That chapter does not apply to alimony, as the

Divorce Code is in Chapters 31 through 39 of Title 23. See 23 Pa.C.S.A. §§

3101, 3701.

      Moreover, here we are concerned with the application and enforcement

of a marital settlement agreement, and Wife has not identified anything that


                                     - 11 -
J-A19018-20



requires the court to consider the discharge of a debt as income for purposes

of modification of alimony. In this context, we do not find fault in the trial

court’s examination of the totality of the circumstances, including federal tax

law and the parties’ intention in dividing their assets and liabilities, to

determine not to include the discharged debts as income to Husband. See

Stamerro v. Stamerro, 889 A.2d 1251, 1261 (Pa.Super. 2005) (approving

trial court’s reference to “relevant Divorce Code provisions” and “purpose and

attendant circumstances” of marital settlement agreement, to determine

relevant sources of income for purposes of modification of alimony). The trial

court did not abuse its discretion in concluding the discharged amount was

not additional income, and, therefore, not including it in Husband’s income

when determining alimony.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/25/20




                                    - 12 -